UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-8138


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM JOHNSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:00-cr-00135-GCM-1)


Submitted:   February 21, 2013                   Decided:   March 6, 2013


Before AGEE and     DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Johnston, Appellant Pro Se. Robert John Gleason, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William     Johnston      appeals   the   district       court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Johnston, No. 3:00-cr-00135-

GCM-1    (W.D.N.C.     Nov.    15,    2012).       We     deny    as    unnecessary

Johnston’s    motion    for     a    certificate     of    appealability.        We

dispense     with    oral     argument   because        the     facts   and   legal

contentions    are   adequately       presented    in     the    materials    before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2